Smith, J.
(dissenting): I find myself unable to agree with the majority. I will state my views as briefly as possible.
Stout v. Gallemore, 138 Kan. 385, 26 P. 2d 573, was our first opinion discussing this statute. There, amongst other things, we said:
“This statute is the outgrowth of a thought which had become common among our people, that it was too easy under our law relating to liability for negligence for one riding in an automobile as a guest of the driver to recover damages for injuries sustained in an automobile casualty. Similar statutes have been enacted in' other states.” (p. 389.)
Similar statements have been made in opinions from other jurisdictions.
The question arises, why was it too easy to recover damages under the circumstances outlined? It was because in practically every case brought, a daughter sued her mother, or a son sued his father, or two other people of some such close relationship sued each other. It did not take long before the courts noticed such actions were generally brought when there was a public liability insurance policy in the background. Often the nominal defendant would be found testifying in favor of plaintiff. That was the argument which brought about the enactment of this statute and similar statutes in other states.
*341In this case that reason does not exist. Even though this plaintiff was the nominal guest, the driver of the car had deceived her by telling her he was single when in fact he was married. The motivating cause for him to favor her in his testimony gone, the reason'for this statute is not present in a case of this type.
For that reason I think the language pleaded should take the case out of the statute, hence it was material and should not have been stricken.